DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6  are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (2014/0210074).

    PNG
    media_image1.png
    264
    610
    media_image1.png
    Greyscale

As to claim 1, figure 22, 39 [0020-0039], Chen discloses:
1. (Currently Amended) A method of making a semiconductor device assembly comprising: providing at least one discrete solder mask standoff 110, 112, 110’, 112’ on a substrate 102’; positioning a semiconductor device 102 adjacent to the substrate; forming at least one interconnect 112’, 110’ between the semiconductor device and the substrate, wherein there is a first distance D1 between the substrate and the semiconductor device; moving the substrate and the semiconductor device towards each other so that there is a second distance D2 between the substrate and the semiconductor device, wherein the second distance D2 is less than the first distance D1; and supporting the semiconductor device 102 [[on]] with the at least one discrete solder mask standoff on the substrate 102’.  

As to claim 2, figure 22, 39 [0020-0039], Chen discloses:
2. (Currently Amended) The method of claim 1, wherein forming the at least one interconnect 106,110,112 further comprises connecting at least one pillar 112 on the semiconductor device to at least one pad 106 on the substrate 102’.  

As to claim 3, figure 22, 39 [0020-0039], Chen discloses:
3. (Currently Amended) The method of claim [[2]] 13, wherein connecting the at least one pillar 106 to at least one pad 112 

As to claim 4, figure 22, 39 [0020-0039], Chen discloses:

4. (Original) The method of claim 3, wherein during the force controlled thermal compression bonding the semiconductor device 102 and the substrate 102’ move together so that the semiconductor device contacts the at least one discrete solder mask standoff on the substrate.  

As to claim 5, figure 22, 39 [0020-0039], Chen discloses:
5. (Original) The method of claim 1, further comprising providing at least one outrigger pad 108, 110’ on the substrate 102’.  

As to claim 6, figure 22, 39 [0020-0039], Chen discloses:
6. (Original) The method of claim 5, wherein the at least one interconnect 106,108,110,112  is made between the semiconductor device 102 and the at least one outrigger pad 112.

Allowable Subject Matter
Claims 7-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose a method as follows: the semiconductor device having a plurality of pillars that extend towards the substrate, each pillar including a solder bump on an end of  each pillar of the plurality of pillars; lowering the semiconductor device until each solder bump contacts a respective pad on the substrate, wherein a bottom surface of the semiconductor device is a first distance from the top surface of the substrate; applying a thermo compression bonding process to the semiconductor device and substrate assembly, wherein the solder bumps melt to form interconnects with the respective pads; and moving the semiconductor device towards the substrate until the plurality of discrete solder mask standoffs support the semiconductor device on the top surface of the substrate, wherein the bottom surface of the semiconductor device is a second distance from the top surface of the substrate, the second distance being less than the first distance as recited in claim 7; the semiconductor device having a plurality of pillars that extend towards the substrate, each pillar including a solder bump on an end of each pillar; lowering the semiconductor device until each solder bump contacts a respective pad on the substrate; applying a thermo compression bonding process to the semiconductor device and substrate assembly, the thermo compression bonding process applying a force to move the semiconductor device toward the substrate, wherein the solder bumps melt to form interconnects with the respective pads; and preventing solder bridging by supporting the semiconductor device on the top surface of the substrate with the plurality of discrete solder mask standoffs supporting the semiconductor device on the top surface of the substrate, the plurality of discrete solder mask standoffs preventing the end of each pillar from contacting the respective pad as recited in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan (2007/0119911) discloses a method having a standoff mask over a substrate.                                                                                                                                                                                   
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813